                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

FEMI ENIOLA,                                          Case No. 1:19-cv-272
      Plaintiff,
                                                      Black, J.
       vs.                                            Bowman, M.J.

SOREN CADDELL, et al.,                                REPORT AND
     Defendant.                                       RECOMMENDATION


       Plaintiff, a prisoner at the Morrow County Jail, in Mount Gilead, Ohio, brings this

action against his former landlord, Soren Caddell, for wrongful eviction following plaintiff’s

arrest. (Doc. 1-1). Plaintiff alleges that his eviction violated the Fifth and Fourteenth

Amendments and Ohio state law. (Doc. 1-1, at PageID 15-18). By separate Order issued this

date, plaintiff has been granted leave to proceed in forma pauperis pursuant to 28 U.S.C.

§ 1915.

       This matter is before the Court for a sua sponte review of the complaint to determine

whether the complaint, or any portion of it, should be dismissed because it is frivolous,

malicious, fails to state a claim upon which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief. See Prison Litigation Reform Act of 1995 § 804,

28 U.S.C. § 1915(e)(2)(B); § 805, 28 U.S.C. § 1915A(b).

       In enacting the original in forma pauperis statute, Congress recognized that a “litigant

whose filing fees and court costs are assumed by the public, unlike a paying litigant, lacks an

economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)). To

prevent such abusive litigation, Congress has authorized federal courts to dismiss an in forma

pauperis complaint if they are satisfied that the action is frivolous or malicious. Id.; see also 28
U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1). A complaint may be dismissed as frivolous when

the plaintiff cannot make any claim with a rational or arguable basis in fact or law. Neitzke v.

Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th

Cir. 1990). An action has no arguable legal basis when the defendant is immune from suit or

when plaintiff claims a violation of a legal interest which clearly does not exist. Neitzke, 490

U.S. at 327. An action has no arguable factual basis when the allegations are delusional or rise

to the level of the irrational or “wholly incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d at

1199. The Court need not accept as true factual allegations that are “fantastic or delusional” in

reviewing a complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010)

(quoting Neitzke, 490 U.S. at 328).

       Congress also has authorized the sua sponte dismissal of complaints that fail to state a

claim upon which relief may be granted. 28 U.S.C. §§ 1915 (e)(2)(B)(ii) and 1915A(b)(1).

A complaint filed by a pro se plaintiff must be “liberally construed” and “held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same token,

however, the complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Hill, 630 F.3d at

470-71 (“dismissal standard articulated in Iqbal and Twombly governs dismissals for failure to

state a claim” under §§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”


                                                 2
Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept all well-

pleaded factual allegations as true, but need not “accept as true a legal conclusion couched as a

factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286

(1986)). Although a complaint need not contain “detailed factual allegations,” it must provide

“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S.

at 678 (citing Twombly, 550 U.S. at 555). A pleading that offers “labels and conclusions” or

“a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id. at 557. The complaint must “give the defendant fair notice of what the . .

. claim is and the grounds upon which it rests.” Erickson, 551 U.S. at 93 (citations omitted).

       Plaintiff, who is proceeding pro se, brings this complaint in connection with his eviction

from his apartment in Fairfield, Ohio, in July 2018, following his arrest during a traffic stop.

(See Doc. 1-1, at PageID 15-16). Plaintiff asserts that at the time of the eviction his wife and

infant were staying at the apartment and were given only three-days to find another place to stay.

(Doc. 1-1, at PageID 15). Plaintiff asserts that the eviction violated his Fifth and Fourteenth

Amendment rights to due process and constituted a breach of the lease agreement. (Doc. 1-1, at

PageID 15-16). He also asserts that the lease agreement was unconscionable. (Doc. 1-1, at

PageID 16-17). For relief, plaintiff seeks monetary, declaratory, and injunctive relief. (Doc. 1-

1, at PageID 16-18).

       Plaintiff’s allegations are insufficient to state a claim with an arguable basis in law over

which this federal Court has subject matter jurisdiction.

       First, to the extent plaintiff may be invoking the diversity jurisdiction of the Court under

28 U.S.C. § 1332(a), plaintiff bears the “burden of establishing complete diversity between the
                                                 3
parties.” Shea v. State Farm Ins. Co., 2 F. App’x 478, 479 (6th Cir. 2001). In order for

diversity jurisdiction pursuant to § 1332(a) to lie, the citizenship of the plaintiff must be “diverse

from the citizenship of each defendant” thereby ensuring “complete diversity.” Caterpillar Inc.

v. Lewis, 519 U.S. 61, 68 (1996) (citing State Farm Fire & Cas. Co. v. Tashire, 386 U.S. 523,

531 (1967)); see also Napletana v. Hillsdale College, 385 F.2d 871, 872 (6th Cir. 1967);

Winningham v. North American Res. Corp., 809 F. Supp. 546, 551 (S.D. Ohio 1992). Plaintiff

has failed to allege that there exists complete diversity between himself and defendant necessary

for this Court to exercise diversity jurisdiction. Rather, the citizenship of a natural person for

diversity purposes is his domicile, Von Dunser v. Aronoff, 915 F.2d 1071, 1072 (6th Cir. 1990),

and the complaint lists Ohio addresses1 for both plaintiff and defendant. (See Doc. 1-1, at

PageID 13).2

         Second, the Court is without federal question jurisdiction over the complaint. District

courts have original federal question jurisdiction over cases “arising under the Constitution, laws,

or treaties of the United States.” 28 U.S.C. § 1331. In order to invoke the Court’s federal

question jurisdiction pursuant to 28 U.S.C. § 1331, plaintiff must allege facts showing the cause

of action involves an issue of federal law. See Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63

(1987). The undersigned is unable to discern from the facts alleged in the complaint any federal

provision that applies to give rise to an actionable claim for relief.


         1
             Although plaintiff has provided a residential address as his contact address in this case (see Doc. 1-1, at
PageID 13), his motion to proceed in forma pauperis (Doc. 1, at PageID 1) indicates that he is currently incarcerated
at the Morrow County Jail. The Clerk of Court is hereby DIRECTED to send a copy of the Order granting
plaintiff leave to proceed in forma pauperis and this Report and Recommendation to plaintiff at both addresses.
           2
             To the extent that plaintiff also intends to name Timber Hollow SPE LLC as a defendant in this matter (see
Doc. 1-1, at PageID 12-13), plaintiff must still satisfy the requirement of complete diversity. A limited liability
company has the citizenship of each of its members. Delay v. Rosenthal Collins Group, LLC, 585 F.3d 1003, 1005
(6th Cir. 2009). The Court need not determine Timber Hollow’s citizenship because plaintiff has not established
that complete diversity exists between him and defendant Caddell.
                                                           4
        Although plaintiff alleges that defendant violated his civil rights, plaintiff has alleged no

facts giving rise to a cognizable civil rights claim under 42 U.S.C. § 1983. To state a § 1983

claim, plaintiff must allege (1) the deprivation of a right secured by the Constitution or laws of

the United States, and (2) the deprivation was caused by a person acting under color of state law.

See Hines v. Langhenry, 462 F. App’x 500, 503 (6th Cir. 2011) (citing Boykin v. Van Buren

Twp., 479 F.3d 444, 451 (6th Cir. 2007); Tahfs v. Proctor, 316 F.3d 584, 590 (6th Cir. 2003)).

        Plaintiff’s claims do not rise to the level of a § 1983 claim for two reasons. First, many

of plaintiff’s claims involve allegations sounding in state-law breach of contract, not federal law.

Second, defendant Caddell is a private party and not a state actor. “[To] act ‘under color of’

state law for § 1983 purposes does not require that the defendant be an officer of the State. It is

enough that he is a willful participant in joint action with the State or its agents.” Dennis v.

Sparks, 449 U.S. 24, 28 n.4 (1980) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 152

(1970); United States v. Price, 383 U.S. 787, 794 (1966)). However, absent any allegation

suggesting the existence of a conspiracy or joint action with state agents, no § 1983 liability can

attach to defendant.3 See also Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 923-24 (1982)

(“Because the [14th] Amendment is directed at the States, it can be violated only by conduct that

may be fairly characterized as ‘state action’”); Haverstick Enters., Inc. v. Fin. Fed. Credit, Inc.,

803 F. Supp. 1251, 1259 (E.D. Mich. 1992) (“[T]he Fifth Amendment applies to federal action,

not to private action or state action.”) (citing Bolling v. Sharpe, 347 U.S. 497 (1954)). Therefore,

the complaint fails to state a federal claim.

        Accordingly, plaintiff’s complaint should be dismissed.


3
 The same analysis would apply to Timber Hollow SPE LLC. Thus, the allegations in the complaint also do not
suggest a federal claim against Timber Hollow SPE LLC.
                                                      5
                      IT IS THEREFORE RECOMMENDED THAT:

       1. Plaintiff’s complaint be DISMISSED without prejudice for lack of subject matter

jurisdiction pursuant to 28 U.S.C. § 1915(e)(2)(B).

       2. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith,

and therefore, deny plaintiff leave to appeal in forma pauperis. See McGore v. Wrigglesworth,

114 F.3d 601 (6th Cir. 1997).



                                                      s/Stephanie K. Bowman
                                                      Stephanie K. Bowman
                                                      United States Magistrate Judge




                                                6
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

FEMI ENIOLA,                                         Case No. 1:19-cv-272
      Plaintiff,
                                                     Black, J.
       vs.                                           Bowman, M.J.

SOREN CADDELL,
     Defendant.
                                            NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of the

R&R objected to, and shall be accompanied by a memorandum of law in support of the

objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after

being served with a copy of those objections. Failure to make objections in accordance with this

procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 7
